Per Curiam.

Defendant contends that his constitutional rights have been invaded by permitting the confessions to be introduced in evidence and considered by the jury, and that the prosecutor was in error in not notifying defendant’s counsel of the proposed interrogation.
*173The record discloses that defendant songht the interviews at which the confessions were voluntarily made; that he did not request counsel at the time; and that he was not refused the assistance of counsel.
The judgment of the Court of Appeals is affirmed on authority of State v. McLeod, 1 Ohio St. 2d 60.

Judgment affirmed.

Taft, C. J., Zimmermah, Matthias, Herbert, Sohheider and BrowN, JJ., concur.